Filed by Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: Black & Decker Commission File No.: 1-01553 Final Transcript Nov 03, 2009 / 01:30PMGMT, SWK - The Stanley Works and Black & Decker Conference Call to Discuss Announcement Final Transcript Thomson StreetEventsK Conference Call Transcript SWK - The Stanley Works and Black & Decker Conference Call to DiscussAnnouncement Event Date/Time: Nov 03, 2009 / 01:30PMGMT CORPORATE PARTICIPANTS 1 Final Transcript Nov 03, 2009 / 01:30PMGMT, SWK - The Stanley Works and Black & Decker Conference Call to Discuss Announcement Kate White The Stanley Works - Director of IR John Lundgren The Stanley Works - Chairman and CEO Nolan Archibald Black & Decker - Chairman, President and CEO Jim Loree The Stanley Works - EVP and COO Don Allan The Stanley Works - VP and CFO CONFERENCE CALL PARTICIPANTS Jim Lucas Janney Montgomery Scott - Analyst Peter Lisnic Robert W. Baird & Company - Analyst Megan McGrath Barclays Capital - Analyst Eric Bosshard Cleveland Research Company - Analyst Dan Oppenheim Credit Suisse - Analyst PRESENTATION Operator Good morning, and welcome to The Stanley Works and Black & Decker announcement conference call. (Operator Instructions). At this time, I would like to hand the call over to Kate White, Stanley's Director of Investor Relations. Please go ahead. Kate White - The Stanley Works - Director of IR Good morning, everyone. Thank you all for joining us on The Stanley Works and Black & Decker transaction announcement conference call this morning. On the call with me is John Lundgren, Stanley's Chairman and CEO; Nolan Archibald, Black & Decker's Chairman, President and CEO; Jim Loree, Stanley's Executive Vice President and COO; and Don Allan, Stanley's Vice President and CFO. I would like to point out the transaction press release, which was issued early yesterday evening, and the supplemental presentation, which we will refer to during the call, are available on stanleyBlackandDecker.com as well as our individual homepages, StanleyWorks.com and BlackandDecker.com. This morning, John, Nolan, Jim and Don will review The Stanley Works and Black & Decker transaction followed by a Q&A session. The entire call is expected to last approximately one hour, and a replay of the call be available at 12:30 PM today. The replay number and access code are in our press release, and as always, please feel free to contact me or Mark Rothleitner at Black & Decker with any follow-up questions after today's call. We will be making forward-looking statements during this call. Such statements are based on assumptions of future events that may not prove to be accurate and as such they involve risk and uncertainty. It is, therefore, possible actual results may differ materially from any forward-looking statements that we might make today.
